DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-3, 7-11, and 15-20 are presented for examination.  This office action is in response to the amendment filed on 1/19/2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/19/2021 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 of the instant application are compared to claims 1-3 of US Patent  Application No. 16/029253 in the following table:
Instant Application
US Patent Application No. 16/029,253
1. A memory device, comprising: a first memory portion; a second memory portion; a first mode register storing first information corresponding to the first memory portion; a second mode register storing second information corresponding to the second memory portion; and 
1. A memory device, comprising: 
a memory; 
a mode register storing information corresponding to the memory; and 
circuitry configured to, in response to the first information in the first mode register being modified by the memory device, generate, at an external terminal of the memory device, a first notification to a connected host device, 

wherein the notification comprises a changed voltage at the external terminal of the memory device that persists 

until a predetermined response is received from the connected host device, and 

wherein the circuitry is further configured to, in response to receiving the predetermined response, revert the changed voltage at the external terminal of the memory device .
circuitry configured to, in response to the information in the mode register being modified by the memory device, generate, at an external terminal of the memory device, a notification to a connected host device, 

wherein the notification comprises a changed voltage at the external terminal of the memory device that persists 
for a predetermined duration or 
until a predetermined response is received from the connected host device. 

(wherein the notification comprises a changed voltage at the external terminal of the memory device that persists until a predetermined response is received from the connected host device.)
2. The memory device of claim 1, wherein the first information corresponds to a temperature or a refresh rate of the first memory portion.

3. The memory device of claim 1, wherein the second information corresponds to a temperature or a refresh rate of the second memory portion.
2. The memory device of claim 1, wherein the information corresponds to a temperature of the memory portion.

3. The memory device of claim 1, wherein the information corresponds to a refresh rate of the memory portion.






Claims 1, 10, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-11, 15-18, and 21-28 of copending application No. 16/029253 (reference application) in view of Sriramagiri et al. (Sriramagiri) U.S. Patent Application No. 2015/0134897.  Although the conflicting claims are not identical, they are not patentably distinct from each other as shown below. This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  
Claims 1-20 of 16/029,253 claims a memory device, comprising: a memory; a mode register storing information corresponding to the memory; and circuitry configured to, in response to the information in the mode register being modified by the memory device, generate, at an external terminal of the memory device, a notification to a connected host device, wherein the notification comprises a changed voltage at the external terminal of the memory device that persists for a predetermined duration or until a predetermined response is received from the connected host device.
However, 16/029,253 fails to disclose a second memory portion and a second mode register storing second information corresponding to the second memory portion.
Sriramagiri discloses a second memory portion (Fig. 1 ref. 106) and a second mode register (Ref. 144) storing second information corresponding to the second memory portion for the purpose of increasing data storage and increasing data control accuracy.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to a second memory portion and a second 

Claims 2-3, 7-9, 11, 15-18, and 20 are also rejected on the same grounds of claims 1, 10, and 19 as they depend on claims 1, 10, and 19.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-3, 7-11, and 15-20 would be allowable if rewritten or amended to overcome the double patenting rejection, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.    See 37 C.F.R. ' 1.111(c).

When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG C KIM whose telephone number is (571)272-4181.  The examiner can normally be reached on M-F 9:30-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).




/HONG C KIM/           Primary Examiner, Art Unit 2138